Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 1 of 47

EXHIBIT Q —
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 2 of 47
—_—

STATE OF CALIFORNIA Edmund G. Brown Jr., Governor
PUBLIC UTILITIES COMMISSION

505 VAN NESS AVENUE
SAN FRANCISCO, CA 94102-3298

 

Advice Letter 2429-E-A
June 18, 2013
Clay Faber, Director
Regulatory Affairs
San Diego Gas and Electric

8330 Century Park Court, CP32C
San Diego, CA 92123-1548

SUBJECT: SUBMISSION OF SDG&E'S FIRE-PREVENTION PLAN PURSUANT TO
OP 2 OF D.12-01-032

Dear Mr. Faber:

Advice Letter 2429-E-A is approved, per Ordering Paragraphs listed in Resolution E-4576,
effective May 23, 2013.

Sincerely,

Cduwel Rant

Edward F. Randolph, Director
Energy Division
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 3 of 47

Clay Faber - Director

a . Regulatory Affairs

D 8330 Century Park Court
F San Diego, CA 92123-1548

Tel: 858.654.3563

Fax: 858.654.1788

) bi
A as . empra En ergy utility” cfaber@semprautilities.com
es

June 3, 2013

ADVICE LETTER 2429-E-A
(U902-E)

PUBLIC UTILITIES COMMISSION OF THE STATE OF CALIFORNIA

SUBJECT: SUPPLEMENTAL FILING -- SUBMISSION OF SDG&E’S_ FIRE-
PREVENTION PLAN PURSUANT TO ORDERING PARAGRAPH (OP) 2 OF
DECISION (D) 12-01-032 AND OP 2 OF RESOLUTION E-4576

San Diego Gas & Electric Company (“SDG&E”) hereby submits to the California Public Utilities
Commission (“CPUC” or “Commission”) SDG&E’s Fire-Prevention Plan, as shown in Attachment
A, as required by OP 2 of D.12-01-032 and OP 2 of Resolution E-4576. This supplemental AL

replaces AL 2429-E in its entirety.
BACKGROUND

The Commission initiated Rulemaking (R.) 08-11-005 on November 6, 2008, entitled “Order
Instituting Rulemaking to Revise and Clarify Commission Regulations Relating to the Safety of
Electric Utility and Communications Infrastructure Provider Facilities.” The Rulemaking was
divided into three phases. Phase 1 focused on fire-prevention measures that could be
implemented in time for the 2009 fall fire season in southern California. Phase 1 concluded with
the issuance of D.09-08-029 on August 20, 2009. In Phase 2, the Commission considered
additional new measures to reduce fire hazards associated with overhead power-line facilities
and communication facilities. Phase 2 concluded with the issuance of D.12-01-032 on January
12, 2012. In D.12-01-032, the Commission also established Phase 3 of the proceeding for the
purpose of developing and adopting additional safety measures and fire-threat maps. A
schedule for facilitated workshops in Phase 3 of this proceeding was issued on November 20,
2012.

SDG&E filed Advice Letter (AL) 2336-E on March 12, 2012 to revise Electric Rule 11
(Discontinuance of Service) and Electric Rule 16 (Service Extensions) pursuant to OP 7 of D.12-
01-032 to include language that the electric utility may shut-off power to a property owner who
obstructs access to the utility’s overhead power-line facilities located on the owner's property for
vegetation management purposes. AL 2366-E was approved by the Commission via Resolution
E-4493 on September 14, 2012.
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 4 of 47
-_ we

Public Utilities Commission 2 June 3, 2013

DISCUSSION

OPs 2, 4, and 5 of D.12-01-032 direct each investor-owned electric utility to prepare a fire-
prevention plan and file and serve a copy of this plan by December 31, 2012 via a Tier 1
compliance Advice Letter. These plans are required to address situations where all three of the
following conditions occur simultaneously:

(i) 3-second wind gusts exceed the structural or mechanical design standards for
the affected overhead power-line facilities,

(ii) these 3-second gusts occur during a period of high fire danger, and

(iii) the affected facilities are located in a high fire-threat area

Additionally, the fire-prevention plans required by D.12-01-032 shall specify (i) how the
investor-owned electric utility will identify the occurrence of 3-second wind gusts that exceed
the structural or mechanical design standards for overhead power-line facilities; and (ii) the
countermeasures the utility will implement to mitigate the threat of power-line fire ignitions.

On December 7, 2012 SDG&E filed AL 2429-E to comply with the requirements of D.12-01-032.
On May 23, 2013, the Commission issued Resolution E-4576 approving SDG&E’s AL 2429-E with
modifications. OP 2 of Resolution E-4576' requires SDG&E to revise its FPP to clarify that
proactive power shut off as a fire prevention measure will only be considered in accordance with
OP 6 of D.12-01-032. Or, as an alternate, E-4576 states that the phrase may be deleted.

Additionally, SDG&E herein modifies the language in the table on page 25 of its FPP, which
contains the phrase “All reclosers will be turned off’. SDG&E agrees with the Resolution’s
suggestion to clarify this language; hence, it has been revised to read, “All reclosing functions
will be de-activated”, meaning the power stays on until the recloser contact opens at its setting
and stays open until closed by an operator. .

Attached hereto, as Attachment A, is SDG&E’s fire-prevention plan as required by OP 2 of D.12-
01-032. SDG&E has modified the language in the table on page 25 as noted above and deleted
the phrase — “These reclosers provide SDG&E’s operators with the ability to intervene, whenever
and wherever the risk of fire is high, to deenergize selected segments of the SDG&E system
until field operations can confirm that it is safe to re-energize a line or circuit.” — from page 15,
Section 4 pursuant to OP 2 of Resolution E-4576.

EFFECTIVE DATE

Pursuant to Ordering Paragraph 2 of D.12-01-032, Ordering Paragraph 2 of Resolution E-4576,
and GO 96-B, SDG&E believes that this filing is subject to Energy Division disposition and should

 

1 OP #2 states: “SDG&E’s AL is conditionally approved subject to the following: within 10 days of
effectiveness of this resolution, SDG&E shall clarify its statement in the FPP on Page 15 that “These
reclosers provide SDG&E’s operator with the ability to intervene, whenever and wherever the risk of fire
is high, to de-energize selected segments of the SDG&E system ...” A statement to the effect that this
planned action would only be considered after complying with the requirements of D. 12-01-032, OP 6
must be added. As an alternate the phrase may be deleted.”
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 5 of 47
~~ rn

Public Utilities Commission 3 June 3, 2013

be classified as Tier 1 (effective pending disposition). SDG&E respectfully requests that this
filing become effective on June 3, 2013, the date filed.

PROTEST

Anyone may protest this Advice Letter to the California Public Utilities Commission. The protest
must state the grounds upon which it is based, including such items as financial and service
impact, and should be submitted expeditiously. The protest must be made in writing and must
be received no later than June 23, 2013, which is within 20 days of the date this Advice Letter
was filed with the Commission. There is no restriction on who may file a protest. The address
for mailing or delivering a protest to the Commission is:

CPUC Energy Division
Attention: Tariff Unit
505 Van Ness Avenue
San Francisco, CA 94102

Copies of the protest should also be sent via e-mail to the attention of the Energy Division at
EDtariffUnit@cpuc.ca.gov. A copy of the protest should also be sent via both e-mail and
facsimile to the address shown below on the same date it is mailed or delivered to the
Commission.

Attn: Megan Caulson

Regulatory Tariff Manager

8330 Century Park Court, Room 32C
San Diego, CA 92123-1548

Facsimile No. (858) 654-1879

E-mail: MCaulson@semprautilities.com

NOTICE

A copy of this filing has been served on the utilities and interested parties shown on the
attached list including parties in R.08-11-005 and A.08-12-021 by either providing them. a copy
electronically or by mailing them a copy hereof, properly stamped and addressed.

Address changes should be directed to SDG&E Tariffs by facsimile at (858) 654-1879 or by e-
mail at SDG&ETariffs@semprautilities.com.

 

CLAY FABER
Director - Regulatory Affairs

(cc list enclosed)
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 6 of 47

CALIFOR?. «PUBLIC UTILITIES CC _MISSION

ADVICE LETTER FILING SUMMARY
ENERGY UTILITY

 

 

 

 

 

MUST BE COMPLETED BY UTILITY (Attach additional pages as needed)

 

Company name/CPUC Utility No. SAN DIEGO GAS & ELECTRIC (U 902)

 

 

 

 

 

 

  

Utility type: Contact Person: Megan Caulson
[X] ELC [] GAS Phone #: (858) 654-1748
[_] PLC []HEAT [] WATER | E-mail: MCaulson@SempraUtilities.com
EXPLANATION OF UTILITY TYPE (ate Filed/ Received Stamp by CPUC)
ELC = Electric GAS = Gas
PLC = Pipeline HEAT =Heat WATER = Water
Advice Letter (AL) #:_2429-E-A
Subject of AL: emen ili

  

Paragraph 2 of Decision 12- O1- 032 and Ordering Paragraph 2 of Resolution E- 457 6
Keywords (choose from CPUC listing): Compliance
AL filing type: [-] Monthly [_] Quarterly [] Annual X] One-Time [_] Other
If AL filed in compliance with a Commission order, indicate relevant Decision/Resolution #:

D.12-01-032 and Resolution E-4576
Does AL replace a withdrawn or rejected AL? If so, identify the prior AL N/A
Summarize differences between the AL and the prior withdrawn or rejected AL!: N/A

 

 

 

 

 

Does AL request confidential treatment? If so, provide explanation:

 

Resolution Required? [_] Yes KX] No Tier Designation: K}1 CLJ2 ()3
Requested effective date: _ 6/38/2013 No. of tariff sheets: _0

Estimated system annual revenue effect: (%): N/A
Estimated system average rate effect (%): N/A

When rates are affected by AL, include attachment in AL showing average rate effects on customer classes
(residential, small commercial, large C/I, agricultural, lighting).

Tariff schedules affected:
Service affected and changes proposed! _ N/A

 

 

 

 

Pending advice letters that revise the same tariff sheets: _N/A

 

 

Protests and all other correspondence regarding this AL are due no later than 20 days after the date of
this filing, unless otherwise authorized by the Commission, and shall be sent to:

CPUC, Energy Division San Diego Gas & Electric
Attention: Tariff Unit ' Attention: Megan Caulson

505 Van Ness Ave., 8330 Century Park Ct, Room 32C
San Francisco, CA 94102 — San Diego, CA 92123

mas@cpuc.ca.gov and jnj@cpuc.ca.gov meaulson@semprautilities.com

 

 

Discuss in AL if more space is needed.

 
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 7 of 47
-_ wn

General Order No. 96-B

ADVICE LETTER FILING MAILING LIST

cc: (w/enclosures)

Public Utilities Commission
BRA
S. Cauchois
J. Greig
W. Scott
Energy Division
P. Clanon
S. Gallagher
H. Gatchalian
D. Lafrenz
M. Salinas
CA. Energy Commission
F. DeLeon
R. Tavares
Alcantar & Kahl LLP
K. Harteloo
American Energy Institute
C. King
APS Energy Services
J. Schenk

BP Energy Company
J. Zaiontz

Barkovich & Yap, Inc.
B. Barkovich

Bartle Wells Associates
R. Schmidt

Braun & Blaising, P.C.
S. Blaising

California Energy Markets
S. O’Donnell
C. Sweet
California Farm Bureau Federation
K. Mills
California Wind Energy
N. Rader
CCSE
S. Freedman
J. Porter

Children’s Hospital & Health Center
T. Jacoby

City of Chula Vista
M. Meacham
E. Hull

City of Poway
R. Willcox

City of San Diego
J. Cervantes
G. Lonergan
M. Valerio

Commerce Energy Group
V. Gan

Constellation New_Energy
W. Chen

CP Kelco
A. Friedl

Davis Wright Tremaine, LLP
E. O'Neill
J. Pau

Dept. of General Services
H. Nanjo
M. Clark
Douglass & Liddell
D. Douglass
D. Liddell
G. Klatt

Duke Energy North America
M. Gillette

Dynegy, Inc.
J. Paul

Ellison Schneider & Harris LLP
E. Janssen

Energy Policy Initiatives Center (USD)
S. Anders

Energy Price Solutions
A. Scott

Eneray Strategies, Inc.
K. Campbell
M. Scanlan -
Goodin, MacBride, Squeri, Ritchie & Day
B. Cragg
J. Heather Patrick
J. Squeri
Goodrich Aerostructures Group
M. Harrington
Hanna and Morton LLP
N. Pedersen
{tsa-North America
L. Belew
J.B.S. Enerqy
J. Nahigian
Luce, Forward, Hamilton & Scripps LLP
J. Leslie
Manatt, Phelps & Phillips LLP
D. Huard
R. Keen

Matthew V. Brady & Associates
M. Brady

Modesto Irrigation District
C. Mayer

Morrison & Foerster LLP
P, Hanschen

MRW & Associates
D. Richardson

OnGrid Solar
Andy Black

Pacific Gas & Electric Co.
J. Clark
M. Huffman
S. Lawrie
E, Lucha

Pacific Utility Audit, Inc.
E, Kelly

R. W. Beck, Inc,
C. Elder

 

School Project for Utility Rate
Reduction
M. Rochman
Shute, Mihaly & Weinberger LLP
©. Armi
Solar Turbines
F. Chiang
Sutherland Asbill & Brennan LLP
K. McCrea
Southern California Edison Co.
M. Alexander
K. Cini
K. Gansecki
H. Romero
TransCanada
R. Hunter —
D. White
TURN
M. Florio
M. Hawiger
UCAN .
M. Shames
U.S. Dept. of the Navy
K. Davoodi
N. Furuta
L. DeLacruz
Utility Specialists, Southwest, Inc.
D. Koser
Western Manufactured Housing
Communities Association
S. Dey
White & Case LLP
L. Cottle

Interested Parties
R.08-1 1-005
A.08-12-024
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 8 of 47 .

Attachment A
SDG&E Supplemental Advice Letter 2429-E-A
June 3, 2013
Fire-Prevention Plan
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 9 of 47
- -

 

 

 

SAN DIEGO GAS & ELECTRIC COMPANY

FIRE PREVENTION PLAN

 

JUNE 3, 2013

Page 1 of 39

 

 
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 10 of 47
— ws

 

 

 

TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Executive Summary... ve . on 4
Il. Minimizing Sources of Ignition ................cccssesses on 8
A. Mapping the High-Risk Fire Areas in the SDG&E Service Territory.................. 8
1. Mapping the Fire Threat Zone ..........:cccsscsssssssssccsssssscsecenorsscsssesonsrsscersssesenccossense 8

2. Mapping the Highest Risk Fire Area ...........sssssscssscscssscscsssnenssesessscsessesecenenensnes 9

B. Fire-Hardening the SDG&E System....... “ 11
1. Design and Construction Standards. oe . vee : 12

2. Wood-to-Steel Program. . seeseeeneesnassesssssons . “ eee 13

3. Undergrounding Line Segments and Facilities ................scssscssssersessosseensecees 13

4. Automated Reclosers .csscsssescssssssssssssssssssssessssssssossssssesssssssessssssseessssusseesssssssesees 15

§. Fire Detection and Fire Alerts.............. . ” . saenseones 16

6. Testing and Deploying Emerging Techmologies ..............sssccsscsocsssescesrssensees 16

7. Facility Inspection and Repair Program ..........csssesccesees sasnaseenasensnes 17

8. Oversight of Activities in the Rural Areas ..........cssssscsessrsscssssnssssrsensssersesees 18

Hl. Operational Practices for Reducing the Risk of IQnition............scsssessseceseesse 20
A. System Management: Quality Assurance and Quality Control............ccssssees 20
B. Enhanced Vegetation Management and Clearance Prograim........sscsssssrrrsees 21
C. Coordination with Communications Infrastructure Providers. ...........:sessse 22
D. Workforce Training and Field Practices. .............::ccscssescscsessssssesssssessssseaseaseseses 23
WV. Mitigating the Threat of Fire: Awareness and Readiness..........scccsssessrsonereee 24
A. Situational Awareness. oo “ wn ” ve sroscoosenseses 24
B. The SDG&E Emergency Operations Center ” : on . 11026
C. The Fire Potential Index...............csccsscscessssesceesensseceesssersnessccensrsssnacessssssssesssesesesene 27
D. Crew Mobilization and Deployment Strategy eevccsscecsseesccnenees seseensaeesssesoeansonsees 30
E. Field Patrols ............cssscsssssscssstsssseessonssrevsessenssesserseasenssnsssnssossnassesscsesnssnssssesnsonsseas 31
Vv. Fire Suppression and ReEcoverry..........ssse ws " . 31
A. Fire Coordination Personnel " on 31
B. Firefighting Assets and Resources on “ oo “ 32
1. Utility Wildfire Prevention Team sassssseesneees . one . 32

Page 2 of 39

 

 
Case S:14-cr-O01 75 NVHA Document 1006-17 Filed 02/06/19 Page 11 of 47

 

 

 

 

 

 

 

 

 

 

2. Aviation Services Department on ssaaccessscenseresesons 32

3. The Industrial Fire Brigade. - senscensecsessteeseneessaseconesenssecsoesoosses 33

4. Miscellaneous Assets.......... sneasesevasecese svenavenes 33

C. Recovery Activities " “ on on " te 34

Vi. Community Outreach and Public Awareness. ...........ssssssssssensenssecseeserssecseesesees 34

A. Fire Safety Stakeholder Council..........ccssssssssossssscsssscsssssssssccssnssescscsssensscovoosoets 34

B. Partnering with Firefighting Agencies on sinsssonsesvarsensecons eee 35

Cc. Community Partnerships .......... i vn daeeoneessnsessenecusststaccenssecatecsossesens 35

D. Fire Preparedness Website....... " " ww " oe . 37
E.

 

 

Fire Mitigation Funds. .............ssseccserens wn . wn “ 37

Appendix A - 2012 Map of SDG&E Fire Threat Zone, Highest Risk Fire Area, and
Meteorologist Network............cccccsscscscesescsssutacccenennensscenstensesonseersonsesousenescecrsens 37

Page 3 of 39

 

 
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 12 of 47

 

 

 

l. Executive Summary

San Diego Gas & Electric Company (“SDG&E”) provides this Fire Prevention Plan
in compliance with Ordering Paragraphs 2, 4 and 5 of Commission Decision 12-
01-032 (the “Fire Safety Order’). Those Ordering Paragraphs provided the

following directions:

2. Each investor-owned electric utility in Southern California shall (i) prepare a
fire-prevention plan, and (ii) file and serve a copy of its fire-prevention plan

by December 31, 2012, via a Tier 1 compliance advice letter.

4. The fire-prevention plans required by today’s decision shall address
situations where all three of the following conditions occur simultaneously:
(i) three-second wind gusts exceed the structural or mechanical design
standard for the affected overhead power-line facilities, (ii) these three-
second gusts occur during a period of high fire danger, and (iii) the affected

facilities are located in a high fire-threat area.

5. The fire-prevention plans required by today's decision shall specify (i) how
the investor-owned electric utility will identify the occurrence of three-
second wind gusts that exceed the structural or mechanical design
standards for overhead power-line facilities; and (ii) the countermeasures

the utility will implement to mitigate the threat of power-line fire ignitions.

The SDG&E Fire Prevention Plan provides a comprehensive inventory of the
organizational and operational activities SDG&E undertakes in order to address
the risk of fire in the SDG&E service territory. The catastrophic wildfires which
devastated San Diego County in 2007, unprecedented in their sheer magnitude
and horrific effects, resulted in a profound, enduring culture change reflected
throughout the Applicants’ utility operations, system and facilities, organization,
and corporate goals and objectives. As evidenced in this Fire Prevention Plan,
SDG&E has a company-wide, single-minded focus on addressing and minimizing
wildfire-related risks to public health, safety and welfare. SDG&E’s commitment to
fire safety, prevention, mitigation, control, and recovery is a central tenet of our
corporate culture. We take a leadership role in addressing fire threats in the
communities we serve and freely share our personnel, resources, information,
communications facilities, and/or fire-defense assets so as to enhance the
capabilities of our local communities to defend against any repeats of the

catastrophic wildfire events recently experienced in southern California.

Page 4 of 39

 

 
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 13 of 47

~~ on

 

 

 

The SDG&E Fire Prevention Plan reflects a broad range of activities performed
throughout the SDG&E organization. The Fire Prevention Plan is subject to the
direct supervision of senior management, and its effectiveness is a performance
measure for many SDG&E employees, some of whom are directly or indirectly
responsible for contributing to and/or performing the activities described in the Fire
Prevention Plan. The SDG&E Fire Prevention Plan begins with system design,
construction, operation, maintenance, inspection, and repair activities aimed at
significantly reducing the potential for SDG&E facilities to become the source of
ignition for a fire. Nevertheless, the ubiquity of our facilities and the range of
operating conditions faced in the SDG&E service territory present some risk that
our facilities, no matter how diligent or conservative our practices, might become
the original or contributing source of ignition for a fire. To address this risk,
SDG&E has implemented extensive operational programs designed to monitor the
system closely whenever and wherever the threat of fire is elevated so that, in the
event of an ignition, the threats to the public safety from fire are quickly abated or
mitigated as fully and quickly as possible. These programs include gathering and
analyzing the data from SDG&E’s 145 weather stations, the third-largest private
-meteorological network in the country, to determine where and when the threat of
fire will present itself, which in turn facilitates the immediate organization and
implementation of the SDG&E response appropriate to the threat.

SDG&E monitors all wildland fires in its service territory. These are fires that burn
vegetation and are capable of propagation and may also threaten SDG&E
facilities or may involve an SDG&E asset.

SDG&E’s Fire Prevention Plan also includes firefighting and fire—recovery
activities. In the event fire conditions threaten public safety or SDG&E facilities or
may involve an SDG&E asset, SDG&E will mobilize an appropriate range of
resources including trained firefighting assets, communications capabilities, data
and information collection, and command facilities, to address fire threats and
assure the earliest possible recovery from a fire event in the affected
communities.

Finally, the SDG&E Fire Prevention Plan is a “living document”. In coordination
with our many stakeholders, community leaders and the public, SDG&E shares
and vets the Fire Prevention Plan so as to assure its continuous improvement and
maximum effectiveness. Community outreach and communications are also-
important aspects of the fire prevention, mitigation and recovery activities included
in the Fire Prevention Plan. As SDG&E has shared and vetted the Fire

Page 5 of 39

 

 
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 14 of 47

 

 

 

Prevention Plan with stakeholders and the public, the process has created a
natural audience for disseminating information before, during and after conditions
related to fires and the threat of fire. This audience is an important part of the
communications chain used to broadcast threat and event information.

The activities described in SDG&E’s Fire Prevention Plan have earned SDG&E
various accolades for planning and performance. Beginning in 2005, SDG&E has
been ranked “Best in the West” in reliability by PA Consulting Group, earning their
regional ReliabilityOne award for seven consecutive years. SDG&E also received
PA Consulting Group’s National Award for Outstanding Reliability Performance in
2010.’ In 2008, SDG&E received PA Consulting Group’s award for Outstanding
Response to a Major Outage Event for our response to the 2007 wildfires.
SDG&E has also been designated as a Tree Line USA utility by the National Arbor
Day Foundation in recognition of our “best practices in utility arboriculture”.2 More
recently, SDG&E received the Fire Safe Council Partner of the Year award for
demonstrated leadership with community defensible space funding.” These
awards validate our efforts to assure our Fire Prevention Plan is best in class and
grounded in the purposes we share with the communities we serve.

Although SDG&E measures and records data such as the "three second gusts"
this specific information is not used as the single data point upon which to develop
and put in place the many programs that SDG&E employs in the overall
prevention of fire within its service territory which is described in this SDG&E Fire
Prevention Plan.

The goals and activities included in the SDG&E Fire Prevention Plan focus on a
comprehensive and integrated assessment of the risks of fire posed by SDG&E’s
overhead electric system. This assessment involves an assessment of SDG&E’s
equipment and facilities, weather conditions, the density and condition of potential
fuels such as vegetation, and the potential threat to public safety, health and
welfare using value at-risk measures, as depicted in the graphic below.

 

‘Information regarding PA Consulting Group’s international consulting practice and best practices
awards program for the electric utility industry can be found at the firm's public website and the
following address: http://Awww.paconsulting.com/industries/energy/merchant-utility/improving-
performance-of-utility-through-benchmarking/polaris/r1-and-s1-awards/.
“Information regarding the National Arbor Day Foundation and the The Tree Line USA program,
operated in conjunction with the National Association of State Foresters, can be found at the
Foundation’s public website and the following address:
http:/Awww.arborday.org/programs/treelineusa/summary.cfm.

Information regarding the Fire Safe Council (California Chapter), its extensive membership and
Partner of the Year Award can be found at the Council's public website and the following address:
http:/Avww.firesafecouncil.org/about/index.cfm.

Page 6 of 39

 

 
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 15 of 47

 

 

 

Pritt iaiaea tls
Risk PNT
7 BBR
ba TTS

SDG&E’s commitment to fire safety, prevention, mitigation, control, and recovery
is a central tenet of our corporate culture. With this overarching view of fire risk
assessment in mind, SDG&E presents the activities comprising its Fire Prevention
Plan.

 

Page 7 of 39

 

 
Case $:14-cr-00179,WHA Document 1006-17 Filed O7(Q6/19 Page 16 of 47

 

 

 

ll. Minimizing Sources of Ignition

The SDG&E Fire Prevention Plan is founded upon the goal of minimizing the
probability that the various components of its sixty-nine-kilovolt transmission and
twelve kilovolt distribution system might become the original or contributing source
of ignition for a fire. SDG&E evaluated the prudent, cost-effective changes and
improvements to its physical assets that could and should be made in order to
meet this objective and implemented a preventative construction and maintenance

plan consistent with these evaluations.

A. Mapping the High-Risk Fire Areas in the SDG&E Service Territory

SDG&E has performed and completed extensive mapping of its service territory to
identify those areas at greatest risk to the occurrence of uncontrolled fires.
Through these efforts, SDG&E identified two sets of geographic areas based on
the potential risk of fire in the area and the threat to the public safety posed by fire.
These two areas are known as the “Fire Threat Zone” and the “Highest Risk Fire
Area”. Generally, the Fire Threat Zone includes the geographic areas most prone
to wildfire due to local environmental conditions and features, and the Highest
Risk Fire Area includes areas within the Fire Threat Zone where the risk of fire is

the greatest.

1. Mapping the Fire Threat Zone

As part of its response to Commission Rulemaking 08-11-005, SDG&E mapped
its service territory to identify those areas where, due to local environmental
conditions and features, the potential for wildfire was relatively high. This Fire
Threat Zone would be used to identify the areas where enhancements to rules,
_ regulations and standards could reduce the potential for electric systems and

facilities to ignite fires and thereby increase public safety and system reliability.

The Fire Threat Zone mapping exercise followed several key, objective principles.
First, the Fire Threat Zone was defined using parameters that would result in
relatively constant boundaries not subject to continuous change and revision.
This resulted in the use of criteria that tended to be conservative, i.e., more
inclusive than exclusive, so that the Fire Threat Zone would describe the complete
domain where the potential for wildfire was relatively high. Additionally, the Fire
Threat Zone map would need to be easily understood by key personnel and
users, whether utility or other public officials, who might rely upon it in performing

their job responsibilities.

Page 8 of 39

 

 
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 17 of 47
— a

 

 

 

In performing the mapping task, SDG&E began with the vegetation data
developed and maintained by the California Department of Forestry and Fire
Protection (“CalFIRE”). These data were available on the CalFIRE Fire and
Resource Assessment Program (“FRAP”) website. Using this data, SDG&E
mapped the Fire Threat Zone in its service territory. This zone encompasses
most of the vegetated rural areas in the Counties of San Diego and Orange.
Compared to the Highest Risk Fire Area described below, the Fire Threat Zone
includes areas where the density of vegetation is relatively low. The FRAP maps
describe the fire risks in certain areas as “low”, “moderate”, “high”, “very high’, and
“extreme”. Generally, the Fire Threat Zone include all of the areas described in
the FRAP maps as “extreme” and “very high” risk and some portion of the areas
described as “high” risk. In shaping the Fire Threat Zone, SDG&E also applied its
knowledge of its service area and internally developed high-resolution weather
data and histories.

Because SDG&E personnel will use the Fire Threat Zone map for various
purposes, it was important to make the Fire Threat Zone map easy to use and
understand. One particular adjustment made by SDG&E to the raw data upon
which the map was based was to create a contiguous Fire Threat Zone, rather
than create a multitude of “pockets” of high risk. The original data created a
mosaic of areas of varying.degrees of risk — such a map would have-been difficult
to interpret and use. As an example, based purely on the raw weather and
vegetation data, there would have been areas where the risk of fire would have
been designated as “low”, “very high”, and “low” again along a one-mile stretch of
road. Rather than include and parse anomalies, SDG&E adjusted the shape of
the Fire Threat Zone to normalize the design, construction, operations,
maintenance, and inspection activities across larger areas. This resulted in the
inclusion of some lower-risk areas in the Fire Threat Zone and, in a few cases, the
exclusion of some isolated higher-risk areas from the Threat Zone. The resulting
color-coded Fire Threat Zone map is attached to this Fire Prevention Plan as
Appendix A.

The Commission has authorized SDG&E to use its Fire Threat Zone map until
such time as the Commission issues its final rules and regulations governing the
development and maintenance of fire-threat maps as part of Phase 3 of
Rulemaking 08-11-005. SDG&E is participating in that proceeding and will update
its Fire Threat Zone map pursuant to the further direction of the Commission.

2. Mapping the Highest Risk Fire Area

Page 9 of 39

 

 
Case 3:14-cr-001732WHA Document 1006-17 Filed 02/Q6/19 Page 18 of 47

 

 

 

The Highest Risk Fire Area represents those areas within the Fire Threat Zone
where local environmental conditions and features combine to create the highest
risk of fire in the SDG&E service territory. SDG&E’s Fire Coordinators, a team of
in-house experts trained and experienced in fire behavior, fire prevention and
firefighting, drafted the initial Highest Risk Fire Area map in 2008. Using
Geographic Information System software, SDG&E’s experts identified areas
where the combination of relatively dense vegetation, relatively high winds, and
development (e.g., homes, hospitals, schools, and other community assets)
presented the highest risks of fire, property losses and injury from fire. Thus, the
Highest Risk Fire Area map identifies the areas marked by an overlap of (1) the
“highest risk vegetation’, i.e., where the vegetation was relatively dense and in
close proximity to housing, business and/or community development,* and (2)
locations prone to high winds.

As with the Fire Threat Zone map, SDG&E utilized the FRAP data and maps
available from CalFIRE to determine the level of vegetation likely to exist in
specific areas of the Fire Threat Zone. Areas prone to high winds were identified
using historical data from weather stations located throughout the SDG&E service
territory. This included the use of data from SDG&E’s private network of weather
stations, now numbering 145 in what is the third-largest private network of
weather stations in the country. The data were used to identify locations where
there. was a reasonable probability that wind speeds would exceed fifty miles-per-
hour (50 mph) under the “Santa Ana” wind conditions usually experienced during
the late summer and early fall in southern California. Finally, SOG&E adjusted the
Highest Risk Fire Area map to reflect our own knowledge and information
regarding conditions in our service territory. For example, where no SDG&E
equipment was located in the area, the area was excluded from the Highest Risk
Fire Area.

The Highest Risk Fire Area maps are reviewed at the beginning of each year and
adjusted to reflect environmental conditions expected to be present during the
coming year’s fire season, typically the late summer and early fall seasons of each
year. For example, fire perimeters and other fire protection measures are updated
annually and reflected in the Highest Risk Fire Area maps. In addition, the
methodologies used to develop the Highest Risk Fire Area map are reviewed and
modified to ensure that lessons learned are incorporated into the map. As an

 

* In assessing fire risks and prioritizing fire prevention activities, SDG&E considers the potential
that an uncontrolled fire will threaten members of the public and/or property. Based on expert
analyses provided by the Fire Coordinator team, SDG&E considers the potential path a wildfire is
likely to take and prioritizes its activities along those corridors where the risk to life and property
are greatest.

Page 10 of 39

 

 
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 19 of 47
on =

 

 

 

example, SDG&E assures that the Highest Risk Fire Area includes areas where

there are data indicating a coincidence of high winds and dense vegetation may
be present; formerly, SDG&E focused solely on the density of vegetation (i.e.,
fuel). The resulting color-coded Highest Risk Fire Area map is attached to this

Fire Prevention Plan as Appendix A.

As noted above, the Commission has authorized SDG&E to use its Highest Risk
Fire Area map until such time as the Commission issues its final rules and
regulations governing the development. and maintenance of fire-threat maps as
part of Phase 3 of Rulemaking 08-11-005. SDG&E is participating in that
proceeding and will update its Highest Risk Fire Area map pursuant to the further

direction of the Commission.

B. Fire-Hardening the SDG&E System

In providing this Fire Prevention Plan, SDG&E takes note that the Commission’s
order focuses specifically on the measures taken by SDG&E related to the
occurrence of “three-second wind gusts...that may exceed the structural or
mechanical design standards for overhead power-line facilities.” In reviewing the
SDG&E Fire Prevention Plan, the Commission should be aware that SDG&E
organizes its activities around addressing the threat of fire posed by various
conditions and, in particular, on reducing the potential that SDG&E’s facilities or
operations might provide an original or contributing source of ignition for a fire. As
the Fire Safety Order correctly anticipates, forecasted and ambient wind
conditions, especially when high winds combine with the hot, dry conditions

typically experienced during the late summer and early fall seasons in southern
California, are an important factor in assessing and addressing fire threats.

Three-second gusts represent a “measurement standard” rather than an
independent “fire condition’. That is, the weather instruments relied upon by
SDG&E for measuring wind conditions are designed and calibrated to measure,
record and report wind speeds across ten-minute periods — the average of the
wind speeds recorded across any single ten-minute period is reported as the
“sustained wind”. In computing wind data for each ten-minute period, wind
speeds are measured across three-second intervals and the highest wind speed
reached during any three-second interval within any ten-minute period is
separately recorded as the highest “gust” for the period. With respect to
assessing and responding to the potential threat of fires, SDG&E takes potential
and actual wind speeds into account, both as to sustained winds and gusts.
Although both sustained wind speeds and gusts are considered, SDG&E’s Fire
Prevention Plan programs and activities are not designed around either wind

Page 11 of 39

 

 
Case 3:14-cr-001753VHA Document 1006-17 Filed 02/96/19 Page 20 of 47

 

 

 

measure. Rather, both are considered within a full range of inputs related to Fire
Prevention Plan programs and activities.° The three-second interval by which
“gusts” are measured is not, then, an independent operational planning standard
or the focus of facility design and construction standards. Thus, SDG&E plans for,
monitors and adjusts operations for wind speeds “that may exceed the structural
or mechanical design standards for overhead power-line facilities’, but SDG&E’s
safety-related activities cannot be said to address the potential for strong wind
gusts as a standalone criterion.

Using the Fire Threat Zone and Highest Risk Fire Area maps, SDG&E evaluated
the prudent and cost-effective system improvements it could make to its
transmission and distribution system which would reduce the potential for
SDG&E’s facilities in the Fire Threat Zone and Highest Risk Fire Area to provide
the source of ignition for a fire. In part, this evaluation was performed in
conjunction with the Commission’s Rulemaking 08-11-005 — during Phase 1 of the
proceeding, the Commission modified, with SDG&E’s full support, various design,
construction, maintenance, and inspection standards consistent with reducing the
threat of fire posed by overhead electric and communications facilities.

1. Design and Construction Standards

To reflect the more stringent design and construction standards adopted by the
Commission and so as to improve the performance of the SDG&E system in
terms of meeting fire-prevention goals, the SDG&E Facilities Design Manual was
modified to include an entirely new section aimed at providing guidance for
hardening circuits against the risk of fire. These modifications include both |
proactive measures designed to reduce the incidence of ignitions and reactive
measures by which SDG&E can respond to the threat of fires and mitigate the
spread of fires. As an example, various sections in the SDG&E Facilities Design
Manual are undergoing revision to provide for smaller fuses — these fuses are
better equipped to sense low-grade faults which are more common in rural
settings.

SDG&E is also an aggressive advocate for modernizing those portions of the
Commission’s General Order 95 which provide the rules and regulations

 

° Asan example, among the non-environmental factors taken into account as SDG&E evaluates
the threat of fire is whether firefighting assets are available or unavailable. Where local firefighting
assets might have been previously deployed to a distant locale to fight an existing fire, SDG&E
would be more conservative in assessing the actions it might take to abate or mitigate the potential
threats within its service area. Winds would be a factor, but not the single determining factor under
this circumstance, in deciding SDG&E’s response to the local threat of fire.

Page 12 of 39

 

 
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 21 of 47

on —™

 

 

 

governing the design and construction of overhead electric and communications
facilities. SDG&E is vetting the concept of “Load Factor and Resistance Design”
and a new “High Wind Loading District” with stakeholders in Phase 3 of the
Commission’s Rulemaking 08-11-005 with the objective of improving General
Order 95’s focus on fire-safety and system-reliability objectives. Fire safety
begins with the design and construction standards pursuant to which utility
facilities are designed, built and operated, so improving these regulations will
provide the foundation for assuring that facilities built in the future will be stronger
and safer than those built under prior versions of the rules.

2. Wood-to-Steel Program

Of major significance is SDG&E’s program to undertake a_ large-scale
replacement of wood poles used in those portions of the SDG&E sixty-nine kilovolt
transmission and twelve kilovolt distribution system located in the Fire Threat
Zone and Highest Risk Fire Area, substituting steel poles in their place. These
poles are designed to withstand working loads under the stress of eighty-five mile-
per-hour (85 mph) wind speeds. To date, SDG&E has installed over 2,000 of
these new steel poles in the Fire Threat Zone and plans on further investment to
aggressively continue to replace wood distribution and transmission poles with
steel poles. These new steel pole facilities are being installed in conjunction with
the application of heavier conductors which allow SDG&E to increase the spacing
between lines beyond the requirements of Commission General Order 95,
~ resulting in a decrease in the likelihood live lines will come into contact with one
another or arc after being struck by flying debris. In addition, SDG&E’s current
design standards now reflect the use of steel poles over wocd poles in the Fire
Threat Zone.

3. Undergrounding Line Segments and Facilities

In 2011, SDG&E formed a technical team with expertise in the undergrounding of
distribution systems and facilities. The team evaluated the undergrounding of
various circuits, segments, elements, and equipment located in the Highest Risk
Fire Area. These experts provided senior management with an understanding of
the potential for undergrounding portions of the overhead system in order to
mitigate the risk of fire. The team’s initial analysis identified ten (10)
undergrounding projects where the potential for mitigating fire risks was
promising. These projects were studied as test cases so that the team could
identify and possibly resolve complexities associated with undergrounding
SDG&E’s facilities in the Fire Threat Zone and Highest Risk Fire Area.

Page 13 of 39

 

 
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 22 of 47
nm -_

 

 

 

As of October 2012, two of the ten original undergrounding projects had
completed consiruction, one was under construction, and the remaining seven
projects were in the design phase. The seven projects undergoing design were
relatively larger and/or more complex, and lessons learned from the other three
projects are being reflected in the project design. As examples, permitting,
completion of environmental reviews and the acquisition of rights-of-way have
proven to be more lengthy and complex compared to undergrounding projects
performed under SDG&E’s Rule 20A and 20SD programs. Accommodations and
changes to the projects are being made so as to take these factors into
consideration.

a. Special Case: The Cleveland National Forest Powerline Replacement
Project

SDG&E currently operates and maintains a network of electric facilities located
within and traversing the Cleveland National Forest. In connection with its prior
application for a “Master Special Use Permit” to operate and maintain these
facilities, SDG&E has worked closely with the U.S. Forest Service to develop a
series of projects and activities aimed at increasing safety and reliability of
existing electric facilities within and near the Forest.®

The activities and projects planned for the Forest will replace existing electric
infrastructure currently serving the Forest Service, emergency service facilities
(fire, communication and other), campgrounds, homes, businesses, and various
customers within the Forest and surrounding areas. The work plan contemplates
the replacement of several existing twelve kilovolt and sixty-nine kilovolt electric
facilities spread throughout an area encompassing approximately 880 square
miles in eastern San Diego County. In addition, various segments will be
reconfigured: these reconfigurations include undergrounding of certain segments,
realignments to less risky areas, placing certain distribution facilities on
transmission towers and common poles, and other structural and engineering
enhancements. These activities and projects are intended and designed to
increase fire safety and system reliability. Importantly, the overall project
encompasses the fire-hardening of transmission and distribution facilities in the
Forest through the replacement of over 150 miles of older lines, including existing
electric lines located within the Forest and extending beyond the Forest

 

® Collectively, these projects and activities are commonly referred to as the “CNF Electric Safety
and Reliability Project”.

Page 14 of 39

 

 
Case 3:14-cr-O01 75 VHA Document 1006-17 Filed o2/Qg/19 Page 23 of 47

 

 

 

boundaries. The overall project includes operational components complementing
SDG&E’s Community Fire Safety Program, which in turn includes community

outreach, new fire prevention measures and enhanced emergency response.

The project design was based on various recommendations addressing fire
prevention and the Forest's environmental and visual values. Using an analytical
matrix reflecting elements of fire risks and environmental concerns, SDG&E and
the Forest Service collaborated to determine which sections of the system should
be upgraded. Each segment required a custom solution based on many factors,
including the location of the entity being served by the distribution system, the

topography of the land, and various biological, cultural and environmental factors.

Most of the construction activities proposed in connection with the overall project
require review and approval by the Forest Service, the Commission, and various
other public agencies. The Forest Service and Commission are expected to lead
‘and conduct a joint federal-state environmental review. Once approved, the
individual construction projects will likely occur in phases, spread over time and

distance so as to minimize impacts and disruptions in the Forest and surrounding
areas. ,

4. Automated Reclosers

As part of its Community Fire Safety Program, SDG&E has undertaken one of the
nation’s largest deployments of state-of-the-art pulse reclosers, focusing heavily
on the Fire Threat Zone and Highest Risk Fire Area. This equipment allows
SDG&E to operate its system with significantly reduced energy flows during
reclosing operations and be able to sectionalize various elements of its distribution
system to better manage system operations and reliability. These pulse reclosers
and other Supervisory Controlled and Data Acquisition (“SCADA”) controlled
reclosers are managed remoiely by SDG&E Distribution System Operators via the
SDG&E Smart Grid Network. In addition, SDG&E has implemented more
sensitive relay settings to all SCADA reclosers in the Highest Risk Fire Area.
These sensitive relay settings provide very fast clearing for distribution circuits and
are implemented via SCADA allowing for real-time adjustments triggered by
adverse weather conditions. Importantly, these reclosers are tied to fire-related

operational schemes and programs described later in this Fire Prevention Plan.

Page 15 of 39

 

 
Case 3:14-cr-001 79,QVHA Document 1006-17 Filed 02(Q6/19 Page 24 of 47

 

 

 

5. Fire Detection and Fire Alerts

In addition to improving the SDG&E system, SDG&E is leveraging its assets to
address fire threats. Along these lines, SDG&E has placed high-visibility, high-
resolution rotating cameras on twenty-nine (29) key towers along those portions of
the newly constructed Sunrise Power Link located in the Fire Threat Zone and
Highest Risk Fire Area.’ The cameras were activated in September 2012 and
provide around-the-clock live video coverage of the transmission line and the
areas immediately adjacent to the towers. The cameras can be controlled
remotely, can rotate a full 360 degrees, and provide footage to the system
operations group. Coupled with an advanced centralized smoke-detection
algorithm, the video system greatly enhances SDG&E’s early fire-detection and -
warning capabilities.

SDG&E is also collaborating with the staff at the University of California at San
Diego responsible for the operation of the San Diego High-Performance Wireless
Research and Education Network. This high-speed wireless data network is
designed to connect hard-to-reach areas in remote environments and provide
real-time data; the network includes earthquake sensors and mountaintop
cameras, the latter of which have become a part of the emerging early fire-
detection and fire-warning system being deployed in the San Diego backcountry.
In addition, SDG&E has also engaged multiple vendors specializing in early fire
detection systems and will continue to work with these vendors to develop new
and improved ways of spotting fires before they become uncontrolled wildfires.

6. Testing and Deploying Emerging Technologies

SDG&E is evaluating and incorporating new technologies and equipment into its
overhead electric system. SDG&E’s Electric Distribution Engineering Department
is responsible for evaluating and creating new equipment and use standards for
emerging and pre-commercial technologies. Using equipment failure data, the
department determines which technologies should be incorporated into the
SDG&E system and which could be improved prior to application. This
department continually evaluates the many new types of technologies which may
improve electric reliability and public safety and gives special attention to
technologies that may contribute to SDG&E’s fire-safety goals and objectives. As
an example, SDG&E is applying more advanced fault-clearing algorithms to

 

7 SDG&E plans to install another seven (7) cameras on towers located in Cleveland National
Forest; installation of these cameras is pending approval by the United States Forest Service.

Page 16 of 39

 

 
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 25 of 47
n_— n~-

 

 

 

improve the ability of the system to clear “wire-down” faults more quickly and
which will serve to reduce the potential such faults might provide an ignition

source.

7. Facility Inspection and Repair Program

In addition to adding, redesigning and replacing facilities and elements as
described above, SDG&E has implemented more stringent monitoring and
inspection programs in the Fire Threat Zone and Highest Risk Fire Area,
intensifying our efforts to identify potential substandard system facilities and
elements. As an example of these efforts, SDG&E is developing the use of pole-
loading algorithms which more accurately calculate working loads and stresses.
Post-construction surveys are beginning to occur using these calculations to
confirm as-built construction matches engineering design. This area of study and
change is undergoing continuous improvement to address new information,
knowledge and situations. SDG&E coordinates these activities with the
communications infrastructure providers which jointly use SDG&E’s poles and

facilities.

SDG&E also. maintains a comprehensive outage database which is used for
reliability measurement and reporting purposes. Correlations between outages
and locations are analyzed to determine whether certain equipment is prone to
outage or has the potential to be an ignition source. This analysis is then matched
to weather and other environmental conditions. Where it is determined that
certain types of hardware have higher incidents of failure and potentially a higher

incidence rates for ignition, they are replaced or prioritized for replacement.

SDG&E is also in the process of conducting facility testing using three-

dimensional light detection and ranging surveys in the Highest Risk Fire Area.
This technology is being used to perform aerial scans of the sixty-nine kilovolt
transmission system in the Highest Risk Fire Area on a three-year cycle. These
surveys provide detailed depictions of terrain, vegetation and other obstacles in
the vicinity of SDG&E’s facilities. This data is processed and modeled by the
SDG&E Power Line System Computer-Aided Design and Drafting technology to
depict actual field conditions. The information produced through these efforts is
used to ensure safe and proper clearances are met so as to reduce the potential
for line faults occurring in the Highest Risk Fire Area. Where potential issues are
discovered, SDG&E will address potential issues by September 1", the calendar

start of fire season, subject to permitting requirements and other exigencies and
conditions. .

Page 17 of 39

 

 
Case $:14-cr-001 72QWHA Document 1006-17 Filed 02/06/19 Page 26 of 47

 

 

 

8. Oversight of Activities in the Rural Areas

Early in 2010, a multi-disciplinary technical team of subject matter experts within
SDG&E, named the “Reliability Improvements in Rural Areas Team” (“RIRAT”),
was formed and tasked with (a) developing a multi-dimensional understanding of
the complex fire-risk issue within the SDG&E service territory, (b) assessing the
conditions which pose the greatest risks related to fire, (c) determining the level of
risk mitigation that could be provided by various proposed projects, and (d)
assigning priorities to capital and operating programs and projects that could
address fire-related risks in the Fire Threat Zone. As is evident from the Fire
Threat Zone and Highest Risk Fire Area maps attached to this Fire Prevention
Plan, it is in these areas where the potential for uncontrolled wildfires, and
potentially the greatest losses, is the highest. The RIRAT focuses its attention on
facilities and activities in these areas so as to assure all prudent and cost-effective
fire-prevention measures are promptly evaluated and implemented.

The RIRAT is led by the SDG&E Asset Management and Smart Grid Department
and includes managers and engineers from the Asset Management and Smart
Grid Projects Department, the Electric Transmission and Distribution Engineering
Department, the Electric Regional Operations Department, and the Electric
Finance and Operations Management Department.

The RIRAT, among other things, oversees the evaluation and implementation of
the various fire-hardening activities described above.® Its work is guided by the
following specific goals and objectives:

« Improve the distribution system in the Fire Threat Zone and Highest Risk
Fire Area;

= Develop statistical measures for assessing distribution-system performance
relevant to fire-related risks so as to provide an understanding of the scope
of the risks that must be addressed and develop metrics for measuring
improvement;

» Identify and prioritize areas posing the greatest fire-related risks;

« Develop guidelines and a portfolio of solutions to minimize fire-related risks;

 

® The Rural Area Team also oversees the design and implementation of operations, maintenance
and inspection programs and activities in the San Diego backcountry. Those activities and
programs are discussed in further detail later in this Fire Prevention Plan.

Page 18 of 39

 

 
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 27 of 47

 

 

 

= Develop a multi-year plan for the rebuilding of circuits creating the greatest
and/or most probable fire-related risks;

= Review and analyze all reports of “wire-down’” occurrences; and,

= Use the “wire-down’ analysis to identify causes and best solutions so as to
minimize future occurrences and fire-related risks.

In order to meet their goals, the RIRAT adopted the following guiding principles:

« Utilize risk-based prioritizations to maximize risk-mitigation;

= Improve design specifications to reduce the potential for igniting fires;

= Consider and, to the extent prudent and cost-effective, employ technology-
based solutions to reduce fire risks and improve overall system reliability;

« Prioritize system-rebuild efforts based on a matrix of available projects,
considering the most important input factors such as the recent occurrence
of a “wire-down”, wind and weather conditions, fire risks, values at risk,
outage history, conductor type, condition of equipment, environmental
conditions, and critical customers;

= Systematically consider and evaluate the following options:

o Fire-hardening sections of circuits or individual circuit branches;

o Undergrounding by traditional undergrounding or cable-in-conduit;

o Adjusting protective equipment by revising settings, balancing loads,
adding reclosers, replacing expulsion fuses with fault tamers, and/or
reducing fuse size; and,

o Employing new methods and/or technologies, such as spacer
cables, wireless fault indicators, “off-grid” solutions, and Smart Grid
technologies;

" Replace high-risk equipment based upon statistical analytics;

«" Re-align circuit routings to avoid trees and dense vegetation or use tree
guards and/or insulated aerial cables; and,

» Assess the costs and benefits of optional solutions for reasonableness.

The RIRAT oversees the evaluation and approval processes for the various
system improvements and capital projects described above and specifically
addresses system design and facilities from the perspective of minimizing fire-
related risks in the rural areas included in the Fire Threat Zone and Highest Risk
Area.

Page 19 of 39

 

 
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 28 of 47
ro (~~

 

 

 

lll. Operational Practices for Reducing the Risk of Ignition

Despite all the efforts SDG&E might take in designing, redesigning, improving,
replacing, and fire-hardening various elements of its overhead electric system,
there will be some remaining potential risk that SDG&E’s facilities might be the
source of ignition for a fire. To address these risks, SDG&E has designed and
implemented a number of operations, maintenance and inspection programs
directly addressing fire prevention and the mitigation of the effects of any fires that
might occur.

A. System Management: Quality Assurance and Quality Control

SDG&E has enhanced its system-management programs so as to assure that, to
the extent possible, SDG&E’s overhead system, facilities and equipment are
unlikely to become the source of ignition for a fire. These programs generally
encompass inspection and maintenance functions and have been modified to
focus on minimizing the probability that substandard, damaged or aging facilities
will provide the ignition source for a fire. Inspection and repair of the SDG&E
transmission and distribution systems have particularly intensified in the Fire
Threat Zone and Highest Risk Fire Area. To that end, SDG&E performs a G.O.
165 type system maintenance patrol of the entire overhead electric system in the
Fire Threat Zone on an annual basis. Safety related non-conformances identified
in those patrols are scheduled for a follow up repair. These patrols are twice as
frequent as that required of the overhead system in general. In addition, SDG&E
has implemented Quality Assurance and Quality Control standards and programs
throughout its service territory, with a special focus in the Highest Risk Fire Area
during fire season.? These proactive programs are designed to identify potential
structural and mechanical issues before they .become actual problems.
Distribution facilities within the Highest Risk Fire Area are now inspected in detail,
at minimum, on a three-year cycle and substandard facilities (e.g., damaged
equipment, missing equipment or hardware, overgrown vegetation, etc.) are noted
during these inspections and trigger the issuance of a repair work-order. Where
the facility in need of repair is owned by a party other than SDG&E, e.g., by a
communication infrastructure provider, SDG&E will issue a notice to repair to the
facility owner and work with the facility owner to ensure necessary repairs are
completed promptly. SDG&E’s operational goal, subject to permitting

 

® The Quality Assurance and Quality Control program augments the five-year inspection cycle
imposed under the provisions of Commission General Order 165.

Page 20 of 39

 

 
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 29 of 47

a ~~

 

 

 

requirements and other exigencies and conditions, is to complete all facility and
equipment repairs before September 1° of each year.'° -

Annual adjustments to the Highest Risk Fire Area map, if any, are also reflected in
the scope of the Quality Assurance and Quality Control program.

The SDG&E Transmission Quality Assurance and Quality Control program is
similar in nature to its distribution counterpart. Transmission lines within the
Highest Risk Fire Area, subject to any annual adjustments to the Highest Risk Fire
Area boundaries that might be made based on updated data, are inspected on a
three-year cycle.'’ Matters of concern are identified for repair and SDG&E makes
best efforts, subject to permitting requirements and other exigencies and
conditions, to complete all repairs within the Highest Risk Fire Area by September
1° the calendar start of fire season.

B. Enhanced Vegetation Management and Clearance Program

SDG&E currently maintains records for the over 400,000 trees located near its
power lines. Almost 100,000 of these trees are located within the SDG&E Highest
Risk Fire Area. All of the 400,000 trees in SDG&E’s database are monitored
using known species and specimen growth rates, with additional consideration
given to the amount of rainfall occurring during periods affecting overall tree
growth. Each tree is visited by a staff arborist on a periodic cycle to ensure that
every tree is trimmed according to accepted standards and clearances. A second
inspection and corresponding tree-hazard evaluation is performed for each tree in
the Highest Risk Fire Area. To the extent unsafe clearances may exist, an order
to clear vegetation is issued and trimming is completed prior to September 1° of
each year. These activities ensure safe minimum vegetation clearances are
achieved prior to the fire season.

In addition, SDG&E developed and implemented a system wide Tree Safety
Program. This program assists customers in the selection of the tree species and
~ planting locations which will minimize interference with nearby power lines and
facilities. SDG&E also offers free tree replacements in the event that an existing
tree has grown into power lines and should be removed rather than trimmed.
Notably, SDG&E has, for the tenth consecutive year, been recognized by the

 

‘© September 1“ marks the beginning of the “fire season”, although the highest risks of and from
fire in the SDG&E service territory typically occur in October and November.

™ The three-year inspection cycle for transmission facilities coincides with the normal cycle
specified in SDG&E’s Transmission Maintenance Practice manual.

Page 21 of 39

 

 
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 30 of 47
— ~~

 

 

National Arbor Day Foundation as a “Tree Line USA” utility company in
recognition of our “best practices” combining worker education and training, public
outreach, quality tree care, and system reliability.

Finally, SDG&E notes that we manage over 35,000 poles within the CalFIRE
jurisdictional areas that have been designated as bearing “non-exempt”
attachments.’? For these poles within the CalFIRE jurisdiction are poles, that bear
these “non-exempt” attachments, SDG&E is required to perform “pole brushing’,
that is, clearing all vegetation within a ten-foot radius of the pole. For these poles
however, SDG&E has increased the minimum clearing from the required ten-foot
radius to eleven feet so as to decrease the risk of ignition even further. SDG&E is
also working to reduce the number of non-exempt power line components by
replacing such equipment, where feasible, with exempt equipment, which should
also reduce the potential for pole attachments to become an ignition source.

C. Coordination with Communications Infrastructure Providers

SDG&E has developed and rolled out a new web-based communication conduit to
simplify the recordkeeping for, and approval, inspection and repair of, pole
attachments owned by Communications Infrastructure Providers. Named the
“Telecommunication Equipment Attachment Management System” (“TEAMS”),
the system was placed in operation in October of 2012. TEAMS provides a direct
communication link between SDG&E and Communications Infrastructure
Providers and a shared-recordkeeping functionality. There are four key benefits
provided by TEAMS. First, TEAMS enables Communications Infrastructure
Providers to file pole attachment applications on-line — tracking of these
applications and accompanying documents can now be performed electronically.
- This provides the baseline data necessary for SDG&E to monitor the equipment
and resulting working loads placed on SDG&E facilities. Second, all attachment
applications can be delivered and tracked by the applicant and SDG&E. Third,
this system is also used for requesting and tracking requests for pole transfers
and other transactions involving changes to equipment on jointly owned poles with
communications-related attachments. Finally, if during an inspection SDG&E
discovers any pole attachment to be substandard and/or in need of repair, notices
and the tracking of repairs will be done through TEAMS. This provides both
SDG&E and the Communications Infrastructure Providers with electronic records

 

” These attachments are designated as “non-exempt" by virtue of posing some potential risk for
becoming an ignition source.

Page 22 of 39

 

 
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 31 of 47

 

 

 

of the actions taken by both to assure overhead facilities are in good repair and

less likely to provide a source of ignition for a fire.
D. Workforce Training and Field Practices

SDG&E believes that an important line of defense against the ignition of fires is a

well-trained and alert workforce. Internally, SDG&E has created a culture of fire
prevention. To that end, SDG&E has adopted an extensive set of work rules and
complementary training programs designed to minimize the likelihood SDG&E’s
facilities or field work will provide the source of ignition for a fire. Those rules and
training programs are in large part embodied in SDG&E Electric Standard Practice
No. 113.1 (“ESP 113.1”) which specifically addresses wildland fire prevention and
fire safety. ESP 113.1 was developed by SDG&E’s expert team of Fire
Coordinators based on their experience in fire behavior, fire prevention and
firefighting techniques. ESP 113.1 also incorporates principles and concepts
drawn from various federal, state and local protocols and standards addressing

wildland fire prevention and suppression.

ESP 113.1 describes the conditions under which the threat of fire is considered
high and the changes in field practices and resources which will be implemented
as the threat increases. These changes affect work rules, equipment which will
be made available to work crews under different conditions, and even worker
attire. ESP 113.1 specifies minimum training requirements and annual refresher
requirements for all SOG&E and contract personnel working in the Fire Threat
Zone and Highest Risk Fire Area. The work rules and training also apply to
personnel working in SDG&E’s Electric Distribution Operations and Electric Grid

Operations centers.

As an essential part of ESP 113.1, SDG&E has adopted and implemented the
principles of the Incident Command System. This system provides a structure for
disciplined communications and decision-making under the threat of fire as well
as during fire emergencies. SDG&E field supervisors are assigned varying levels
of on-scene command responsibilities in terms of coordinating and managing the
SDG&E response to threat and emergency conditions. Training in the Incident
Command System protocols and responsibilities is a key element of the annual

training conducted by SDG&E.

Page 23 of 39

 

 
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 32 of 47
a —_

 

 

 

IV. Mitigating the Threat of Fire: Awareness and Readiness

A. Situational Awareness

Although the risk of fire is a year-round reality, there are certain recurring
environmental and weather conditions, particularly during the late summer and
early fall, when the risks of and from fire, particularly from uncontrolled wildfires, in
the SDG&E service territory are abnormally high and the dangers most severe.
SDG&E’s fire-prevention and risk-mitigation activities begin with intensive data
gathering and data analysis so that, if and when these abnormal and dangerous
conditions are anticipated or occur, SDG&E is prepared to mobilize personnel and
resources to abate, mitigate and respond to these conditions and any potential fire
threats.

SDG&E has developed extensive, high-resolution weather databases which are
used to identify those areas where the threat of and from uncontrolled wildfire is
the highest and/or most dangerous. The areas which SDG&E monitors most
closely are shown in the Fire Threat Zone and Highest Risk Fire Area maps —
these areas are distinguished by the coincidence of high winds and flammable
vegetation. SDG&E’s weather databases are constantly updated using weather
data provided by a number of sources, including the United States National
Weaiher Service, local airports, and SDG&E’s proprietary network of 145 weather
stations located primarily in the Fire Threat Zone.‘° SDG&E’s private
meteorological network alone provides over 120,000 data points per day."* |

SDG&E has two (2) full-time degreed meteorologists on_ staff. Their
responsibilities include analyzing the historical databases and, importantly,
monitoring incoming data in real-time. They also provide a detailed daily forecast
of weather conditions relevant to SDG&E’s operations. Their forecasts, a
combination of heat, humidity, wind, and other conditions, are combined into an
“Operating Condition” assessment, which tracks the potential for fires occurring in
any region of the SDG&E service territory. There are four (4) Operating.
Conditions used for these purposes:

" Normal Condition: This condition is declared across the service territory
when it has been determined by the SDG&E meteorologists and Fire
Coordinator team that the burn environment is not conducive for wildfires
within the SDG&E service territory;

 

3 The location of SDG&E’s weather stations is shown on the Fire Threat Zone and Highest Risk
Fire Area map attached as an appendix to this Fire Prevention Plan.

4 SDG&E makes its weather data available to public agencies and the general public free of
charge through several popular media outlets, including the Internet.

Page 24 of 39

 

 
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 33 of 47
; -«

i,

 

 

 

Elevated Condition: This condition is declared across the service territory
when it has been determined by the SDG&E meteorologists and Fire
Coordinator team that the burn environment has become conducive for
wildfires within the SDG&E service territory;

Elevated Wind Condition: This condition is declared for specific operating
districts and regions when it has been determined by the SDG&E
meteorologists and Fire Coordinator team that a combination of high winds,
low relative humidity, and the burn environment will create critical fire
weather conditions; and,

Red Flag Warning Condition: Red Flag Warning Condition is declared by
the National Weather Service when high winds and low relative humidity
are forecasted to occur for an extended period of time. In elevating the
Operating Condition to this level, the SDG&E staff meteorologists would be
echoing the declaration.

Depending on the condition reported and broadcast by the meteorological staff,
various operational changes and rules appropriate to each condition will be
triggered and implemented. A table summarizing the four conditions and the
associated operational responses to each is shown immediately below:

 

Operating Chart for Highest Risk Fire Area

 

 

 

ELEVATED ELEVATED WIND
CONDITION CONDITION
Based on Fire Indices Based on Fire Indices
(Starting by September 1 and High Winds
or Earlier)
All reclosing functions All reclosing functions
will be de-activated. will be de-activated.
For 2012, this occurred Enable Sensitive Relay
on June 79. Settings at direction of EDO
Patrol the line before Patrol! the line before
energizing energizing
Strategic Use of Activate Crew Deployment
Pulse Closers Permitted Play by District
Utility Wildfire Prevention
Team on Standby
(Staged and Available)

 

 

 

Page 25 of 39

 

 
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 34 of 47

~—™ nn

 

 

 

The daily weather forecast and Operating Condition are broadcast by electronic
media to personnel whose activities are affected by the declaration of the
Operating Condition — the forecast, particularly when the threat of fire is high or
rising, will be updated and rebroadcast as conditions warrant and as the staff
meteorologists determine is appropriate. The forecast is broadcast in real-time to
a large audience of SDG&E employees, including but not limited to those
responsible for system operations and control, district field operations,
transmission and substation operations, and communications. Senior and middle
management also receive these weather updates. Personnel receiving these
weather forecasts are trained to adjust their activities, duties and priorities based
upon the Operating Condition reported by the staff meteorologists. __

Generally, as actual or forecasted wind speeds, measured in terms of both
sustained winds (the average wind speed across ten-minute intervals) and wind
gusts (the highest wind speed occurring during a three-second period within a ten-
minute interval), increase, the Operating Condition will change (or “be elevated’),
from “Normal” to “Elevated Condition” or “Elevated Wind Condition” or “Red Flag
Warning Condition”, depending on environmental and weather conditions and the
strength of the winds being experienced or forecasted. With each step-change in
the Operating Condition, personnel are placed on appropriate levels of alert. In
addition, the level of system monitoring and, ultimately, system operations and
activities are elevated according to the prevailing Operating Condition. Most
importantly, as wind speeds increase, SDG&E deploys an increasing number of
field crews, troubleshooters and Utility Wildfire Prevention Teams to areas with
the highest winds and where the greatest threat of fire exists so as to increase the
probability that fires will be detected early and a response will occur as soon as
possible. More information regarding the nexus between the situational
awareness activities of the SDG&E meteorological staff and system and field
operations is provided later in this Fire Prevention Plan.

B. The SDG&E Emergency Operations Center

In the event the National Weather Service declares a Red Flag Warning, the
SDG&E meteorologists will elevate the warning broadcast to SDG&E personnel to
the highest level of alert. Red Flag Warnings are typically issued when relative
humidity is at or below fifteen percent (15%) and sustained winds are expected to
reach twenty-five miles-per-hour (25 mph) or higher and/or frequent wind gusts
exceeding thirty-five miles-per-hour (35 mph) are expected for a duration of six or
more hours. A Red Flag Warning will also be issued under “dry lightning
conditions’, where a lightning event is expected in the absence of enough

Page 26 of 39

 

 
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 35 of 47

 

 

 

 

 

precipitation to wet potential fuels which are considered critically dry. Upon the
declaration of a Red Flag Warning, SDG&E will activate the Emergency
Operations Center at the appropriate levels.

Because Red Flag Conditions present threats to the SDG&E electrical system and
its component facilities and equipment, specific members of SDG&E management
and operating departments are placed on alert when these conditions are present
and the National Weather Service has issued a Red Flag Warning. Upon such a
declaration, these senior managers and operating personnel are called upon to
appropriately man the SDG&E Emergency Operations Center, a secure and
dedicated facility which serves as a command center for SDG&E operations under
high-threat conditions. The activation of the Emergency Operations Center
assures that appropriate decision makers and experts are assembled together,
providing for the close monitoring of the electrical system and operations by all
involved departments and disciplines. As the situation changes, the Emergency
Operations Center personnel will take appropriate and timely actions as
necessary in order to protect the public safety and defend against the threat that
SDG&E’s electrical facilities will become a source of ignition. '®°

C. The Fire Potential Index

SDG&E has developed a comprehensive assessment, known as the “Fire
Potential Index”, that is used as a tool for making operational decisions which
would reduce fire threats and risks. This tool converts environmental, statistical
and scientific data into an easily understood forecast of the short-term fire threat
which could exist for different geographical areas in the SDG&E service territory.
The Index is generated for a seven-day forecast period and provides SDG&E
personnel and threatened communities time during which they may plan and
prepare accordingly.

The Index reflects key variables such as the state of native grasses across the
service territory (“green-up”), fuels (ratio of dead fuel moisture component to live
fuel moisture component), and weather (sustained wind speed and dew point
depression). Each of these variables is assigned a numeric value and those
individual numeric values are summed to generate a Fire Potential value from
zero (0) to sixteen (16), each of which expresses the degree of fire threat
expected for each of the seven days included in the forecast. The numeric values

32k

are classified as “very low”, “low”, “moderate”, “high”, “very high”, and “extreme”.

 

'® Such actions may include those authorized by statute and CPUC decisions, including D.09-09-
030 as modified by D.12-02-024.

Page 27 of 39

 

 
Case 3:14-cr-00175: WHA Document 1006-17 Filed 02/06/19 Page 36 of 47

 

 

 

The state of native grasses, or “Green-Up Component’, of the Fire Potential Index
is determined using satellite data for various locations. This component is rated
on a 0-to-5 scale ranging from very wet (or “lush”) to very dry (or “cured”). The
scale is tied to the NDVI Relative Greenness Scale, which ranges from 0 to 120,'°
as follows:

FPI Green-Up Component

 

Very Very —
Wet/Lush: | Dry/Cured
85 to 120 0 to 35
70 to 85 60 to 70 50 to 60 35 to 50

 

 

 

   

 

The Fuels Component of the Fire Potential Index measures the overall state of
potential fuels which could support a wildfire. Values are assigned based on the
overall state of available fuels (dead or live) for a fire using the following equation:

FC =FD/FIl
Where FC represents “Fuels Component’ in the scale below;
And FD represents Fuel Dryness Level (using a 1-to-3 scale);'’ and,
And Fl represents Live Fuel Moisture (percentage).

The product of this equation represents the fuels component that is reflected in
the Fire Potential Index as follows:

FPI Fuels Component

 

'® The Normalized Difference Vegetation Index (“NDVI”) is a simple graphical indicator that can be
used to analyze remote sensing measurements, typically but not necessarily from a space
platform, to assess whether the target area under observation contains live green vegetation or
not. More information on the NDVI scale is available at the following address:
http://en.wikipedia.org/wiki/Normalized_ Difference Vegetation Index.

These values are taken from the Southern California Geographic Area Coordination Center, an
interagency support center for fire protection and suppression. More information regarding this
agency can be found at the following address: http://gacc.nifc.gov/oscc/ .

Page 28 of 39

 

 
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 37 of 47

—,

am,

 

 

 

 

Very Wet

 

Very Dry —

 

 

 

 

 

The weather component of the Fire Potential Index represents a combination of
sustained wind speeds and dewpoint depression as determined using the

following scale:

 

  
 
     
   

 

 

 

 

   
 
   

20°F to 29°F

TOPE toa See

 

 

  

 

FPI Weather Component
Dewpoint/Wind | $4 knots | 5to9 | 10to14 | 15to19 | 20 to 24
>24 knots
>50°F 3 3 4
40°F to 49°F 2 . o
30°F to 39°F

 

 
   
 

 

 

 

The individual numeric values representing the three variables reflected in the Fire
Potential Index, shown above, are combined and placed on the following scale:

Page 29 of 39

 

 
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 38 of 47
a, Fat

 

 

 

Fire Potential Index

 

Very Low Low Moderate High Very High

Extreme

 

9 or 10 11 0r12 13 or 14

 

 

   

 

The Index was developed by a team made up of SDG&E meteorologists, fire
coordinator and statistical analysts. The team has validated the Index values and
their usefulness by recreating historical values for the past ten (10) years. The
historical results bore a very strong correlation to actual fire events in terms of the
severity of past fires and, in particular, provided very accurate information as to
when the risks of uncontrolled and large-scale wintertime fires were high. The
Index is a relatively new product, and, over time, SDG&E expects to tie proactive
and reactive operational practices and measures to the Index values, with the
further expectation that SDG&E will be able to reduce the likelihood its facilities
and operations will be the source of ignition for a fire during times when the risk of
fire as measured by the Fire Potential Index is high, very high or extreme.

D. Crew Mobilization and Deployment Strategy

During an Elevated Wind Operating Condition or Red Flag Warning Condition, the
management of the SDG&E Electric Distribution Operations and Electric Grid
Operations centers work to coordinate the assignment of appropriate and needed
resources to each of the affected regional operating districts. At minimum,
Electric Troubleshooters and personnel from the Utility Wildfire Prevention Team
are made available for immediate response to address fire threats or events. If
the event is more severe, additional resources will be coordinated between and
assigned from Electric Distribution Operations, Electric Grid Operations, Electric
Regional Operations, Construction Services, and Kearny Substation and
Transmission Operations Center to manage the event. Field personnel may be
assigned to observe an area forecasted to experience the most adverse weather
conditions — these personnel are under instructions to report flying debris,
vegetation damage, or significant conductor movement. Based on these field
observations, SDG&E deploys appropriate resources to address the fire threats
posed by these conditions.

Page 30 of 39

 

 
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 39 of 47
won (~~

 

 

 

E. Field Patrols

Under Elevated, Elevated Wind and Red Flag Warning Conditions, SDG&E
perform an appropriate patrol of any circuit within the SDG&E Threat Zone
suffering a forced outage. Qualified electrical workers are dispatched to inspect
the circuit, determine the cause of the outage, and evaluate the physical integrity
of the circuit. Restoration of service is subject to this inspection and evaluation.
Upon the appropriate evaluation, restoration will commence when repairs are
completed and/or there is no longer a threat to public safety or the electric system.
In some cases and weather permitting, field personnel may be positioned to

observe and test the affected circuit.

Training and refresher drills for field patrols are conducted annually and are
designed to exercise the assembly of Patrol Teams and the communication
hierarchy of the SDG&E Incident Command System. These drills ensure effective
management of the Restoration Patrols and disciplined communications between

Patrol Teams, Patrol Leaders, Fire Coordinators, and Incident Commanders.

V. Fire Suppression and Recovery

When fire risk is high and a wildland fire occurs, SDG&E will mobilize its available
resources to assist in coordinating the suppression of the fire and in post-event
recovery activities. In many instances, these resources are made available to the

public agencies with responsibility for fire suppression and recovery.

A. Fire Coordination Personnel

SDG&E employs a full-time staff of Fire Coordinators and contracts for additional
resources and personnel on an as-needed, project-by-project basis. The four Fire
Coordinators currently on staff have over a century of firefighting experience and
are experts in fire behavior, fire prevention and firefighting techniques. The Fire
Coordinators serve as the direct link between SDG&E and emergency-response
agencies. They also serve as the single point of contact for the fire agency
Incident Command System, provide periodic updates to fire emergency personnel
and SDG&E personnel, establish radio and communications assignments for
every fire event, assist in the coordination of activities related to de-energizing and
re-energizing power lines, and update on-scene personnel, control centers,
service dispatch, and the SDG&E operations centers as to the status of each
incident. The Fire Coordinators are active in professional forums, seminars and
training throughout the service territory to ensure state-of-the-art fire practices are

Page 31 of 39

 

 
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 40 of 47
m—_— wn

 

 

 

incorporated into SDG&E operations and practices. The Fire Coordinators also
participate in engineering and operational meetings to advise SDG&E personnel

regarding fire threats and prevention.

The Fire Coordinators also share information with the firefighting agencies within
the SDG&E service territory and, on a rotating basis, provide those agencies with

electrical and gas safety training.

B. Firefighting Assets and Resources

1. Utility Wildfire Prevention Team

SDG&E has contracted for wildland fire-suppression engines and _ trained
firefighting personnel. Five engines are provided to SDG&E throughout the fire
season, from September 1° through November 30" of each year, and are
available to SDG&E on an on-call basis for the other months of the year. These
resources are dispatched with work crews during days on which the threat of fire
is high. Prior to the commencement of the day’s work, firefighting personnel
provide instruction and advice specifically addressing fire risks and the potential
mitigation and prevention measures the crews should observe in order to
eliminate or reduce the likelihood of an ignition. The firefighting crews also pre-
deploy hose lines and tools as a precautionary measure and monitor the work

performed by the SDG&E crews.

In the event of an ignition, the firefighting personnel have the equipment, skills and

ability to respond and extinguish fires quickly.

When the fire risk is very high, SDG&E deploys additional engines as needed

pursuant to a proactive staging plan triggered by the declaration of “Elevated —
Wind Conditions” and “Red Flag Warning Conditions’. These resources are

strategically placed throughout the service territory to be available as needed.
2. Aviation Services Department

SDG&E recently added an Aviation Services Department to its organization. This

department is responsible for contracting aviation assets and personnel, planning,
supporting and managing day-to-day aviation activities, measuring aerial job
performance, and supporting fire-suppression activities. With respect to its fire-
suppression responsibilities, the department coordinates the provision of SDG&E
aerial resources to firefighting efforts. The department also oversees SDG&E’s

Page 32 of 39

 

 
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 41 of 47
or wo

 

 

 

contributions to and participation in the local Aerial Firefighting Protection Fund in
collaboration with the San Diego Fire Department and the San Diego County
Office of Emergency Services.

SDG&E has also contracted with Erickson Air-Crane for the provision of a Type 1
firefighting helicopter from September 1° through November 30" through the year
2016. This contract is under the supervision of the Department.

3. The Industrial Fire Brigade

SDG&E has contracted a full-time Industrial Fire Brigade. For the next three
years, the Brigade will be on duty and available to SDG&E on an around-the-clock
basis. The Brigade is made up of a Brigade Leader and three (3) shifts consisting
of a Fire Captain, Fire Engineer, and two (2) firefighters. The Brigade is specially
trained in fighting fires involving electrical equipment and flammable liquids. The

Brigade members are housed in facilities located near the geographical center of
the SDG&E service territory and are fully equipped to handle utility-related fire
emergencies.

The Brigade is equipped with two (2) portable trailers, each provisioned with 300
gallons of Class B Alcohol Resistant firefighting foam, 500 pounds of PKP Dry
Chemical extinguishing agent, a 500 gailon-per-minute monitor, and two self-
educting handlines designed to work with hydrants or other mobile fire apparatus.
Recently, SDG&E purchased two (2) additional firefighting trailers: These new
trailers are located in Boulder City, Nevada, near the SDG&E Desert Star Power
Plant and at an Imperial County Fire Station close to the SDG&E Imperial Valley
Substation.

The Brigade is also responsible for the development of comprehensive pre--
emergency response plans for each SDG&E facility. These plans will be
developed for SDG&E’s high-values assets first, including SDG&E’s power plants,
peaker stations, and extra-high-voltage substations. These plans are designed to
improve emergency response at each of these facilities significantly.

4. Miscellaneous Assets

SDG&E maintains thirty-four portable emergency generators which will be
deployed on an as-available basis to customer locations to provide temporary
power during electrical outages. These generators will generally be made
available to providers of essential services as a first priority but could be made

Page 33 of 39

 

 
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 42 of 47

 

 

 

available, if available, to other customers upon request and on a case-by-case

basis.

SDG&E has been proactive in developing programs and partnerships which
significantly improve emergency-event communications both internally and in
cooperation with emergency-services agencies. In this regard, SDG&E has
acquired Mobile Field Command Trailers and satellite phone booths for forward
deployment and to assure uninterrupted essential communications during
emergencies. SDG&E is also working on an initiative to create an Area
Situational Awareness for Public Safety Network (or “ASAPnet”) which will be
designed and deployed to provide internet connectivity to and between more than

. seventy (70) fire stations throughout the San Diego County backcountry.

C. Recovery Activities

At the end of emergency events, the SDG&E Emergency Operations Center
conducts regular tabletop and functional training exercises and debriefs on
potential issues ranging from cybersecurity to catastrophic fires. Debriefs are
conducted following each exercise and activation of the Emergency Operations

Center.

Also, SDG&E employees participate in a number of volunteer and charitable
activities on an ongoing basis — this participation expands dramatically following
local disasters. These activities include providing human, financial and other
resources to the American Red Cross, San Diego County Recovery, the San

Diego Burn Institute, and many other worthy organizations.

VI. Community Outreach and Public Awareness

SDG&E has created a multi-level approach to community education and outreach
as our contribution to public awareness of fire threats, fire prevention and
emergency preparedness. The key elements of this approach are described

below.

A. Fire Safety Stakeholder Council

SDG&E frequently invites community leaders and the public at-large to participate
in a collaborative fire-safety process. About forty (40) stakeholders, including
representatives of local school districts, water districts, disability rights advocates,
consumer groups, and fire agencies, have been working with SDG&E to develop a

Page 34 of 39

 

 
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 43 of 47
on oo

 

 

 

joint fire-prevention and emergency-action plan. This collaboration has already
produced more than 100 potential solutions aimed at preventing the occurrence of
major fires. SDG&E is implementing many of the solutions identified by these
stakeholders, including deactivating automated reclosers, hardening its overhead
electrical system through the use of steel poles and larger conductors, and
undergrounding portions of the backcountry electrical system where feasible.

B. Partnering with Firefighting Agencies

SDG&E has partnered with the San Diego County Fire Chiefs’ Association to
address a range of activities. The Association includes fifty-three (53) fire
agencies, fire-safe councils, Community Emergency Response Teams and other
community organizations. Among the activities addressed through this
partnership are, including but not limited to:

= Participation in coordinated multi-agency preparedness and emergency
events:

= Support of the annual May County Wildland Drill;

« Participation in Fire Station Open Houses and Fire Safe Councils, prior to
and through the fire season;

« The provision and undermriting of grants by SDG&E to support Volunteer
Fire Fighters, CalFIRE Public Information Officer Command Vehicles, Burn
Institute programs, and the San Diego Kids Fire Safety Program;

= Fire-safety media campaigns in conjunction with the American Red Cross
and local television station KUSI-TV; and,

« The “Prepare San Diego Partnership” and Sheltering Memorandum-of-
Understanding executed by and with the American Red Cross.

SDG&E also chairs the California Utilities Emergency Association, a collaboration
between utilities, emergency services agencies and the California Emergency
Management Agency.

C. Community Partnerships

SDG&E is proud to support non-profit organizations whose programs promote
emergency preparedness and safety at home and in our communities. In 2012,
SDG&E provided funds to charitable organizations committed to regional and local
emergency preparedness and fire safety, such as 2-1-1 San Diego, the American

Page 35 of 39

 

 
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 44 of 47

 

 

 

Red Cross, and the Burn Institute, plus dozens of volunteer fire departments,
Community Emergency Response Teams and Fire Safe Councils.

SDG&E provides regular communications to residents and businesses located in
the Fire Threat Zone and Highest Risk Fire Area. These fire-safety and
emergency communications include, but are not limited to, the following:

» Customer education events, public participation meetings and backup
generator safety workshops;

« Informational and emergency preparedness mailings to customers in the
Highest Risk Fire Area;

= Educational advertising campaigns focusing on SDG&E’s preparations for
the fire season and the preparations SDG&E’s customers should make for
emergencies;

» Educational information disseminated through the Energy Notes newsletter
distributed with customer billings;

« Distribution of a co-branded “newsletter” with the American Red Cross, the
San Diego Office of Emergency Services, and the County Fire Chiefs
Association;

« Distribution of the “Z-Card” which provides formatted emergency information
that easily folds and fits in an automobile glove box or emergency kit;

« Distribution of “refrigerator magnets” bearing important emergency
information;

" The provision of weather information and system-outage status on
SDGE.com;

* Dissemination of information regarding emergency-preparedness events via
social media such as Twitter and Facebook;

= Opt-in campaign offering customers electronic-mail access to safety
checklists and fire-safety videos; ,

« Publication of information for SAFE San Diego Education and Outreach
events in the community following an emergency.

In addition to routine outreach and communications, SDG&E intensifies its effort to
communicate with customers when fire-threat conditions are elevated or extreme.
SDG&E has instituted an early warning system advising customers that a Red
Flag Warning has been declared by the National Weather Service and
dangerously high winds are expected. SDG&E also opens communications with
local water districts, telecommunications infrastructure providers, the San Diego
County Office of Education, the San Diego County Office of Emergency Services,

Page 36 of 39

 

 
Case 3:14-cr-00175.\WHA Document 1006-17 Filed 02/06/19 Page 45 of 47

 

 

 

 

and the American Red Cross as soon as possible following the declaration of a
Red Flag Warning. SDG&E assembles a team including members from
Commercial and Industrial Services, SDG&E’s Meteorological Department and
SDG&E’s Electric Distributions Operations center to provide updates on the status

of the SDG&E system and weather conditions.

As alert conditions are elevated, SDG&E also contacts, directly and indirectly,
disabled customers and Medical Baseline (MBL) customers. Under severe
threats of emergencies, where SDG&E cannot make contact with these customers
via our outbound-dialer system, SDG&E will send field personnel to make
personal contact with these customers and, failing all else, to leave door hangers

alerting the customer of the situation.

D. Fire Preparedness Website

SDG&E maintains a publicly accessible website focused on safety, including gas
safety, electric safety, fire safety, tree safety, emergency preparedness, generator
safety, and outage information. SDG&E Emergency Preparedness Brochures, Z-
Cards, radio spots, print advertisements, and social media postings via Facebook
and Twitter have been utilized to distribute and provide links to SDG&E’s

emergency preparedness and safety website:

http://www.sdge.com/safety/fire-safety/proactive-approach-fire-prevention

Additional fire-related websites supported and maintained by SDG&E are

accessible using the following addresses:

» Emergency Preparedness web pages: http:/Awww.sdge.com/safety
=» Weather and Outage web pages: http://www.sdge.com/tools/windspeed-
dashboard

E. Fire Mitigation Funds

In addition to providing various fire-prevention and -preparedness grants as
described above, SDG&E funds two fire-mitigation programs as a part of the
Sunrise Power Link Project. These programs, Known as the “Powerline
Firefighting Mitigation Fund” and the “Defensible Space and Structure Hardening
Grants Fund”, are operated subject to agreements with various firefighting
agencies whose jurisdictions include lands along the Sunrise Power Link

transmission corridor.

Page 37 of 39

 

 
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 46 of 47
on on

 

 

 

The Powerline Firefighting Mitigation Fund was used to provide a lump sum to
each of the seven fire agencies with jurisdiction along the transmission line route.
Each agency received $556,524, for a total disbursement of $3.9 million — these
funds were used to purchase new fire trucks and communications equipment,
increase fire patrols, and fund additional personnel during the fire season. The
agencies receiving these funds include CalFIRE, the federal Bureau of Land
Management, the County of San Diego, the City of San Diego Fire & Rescue
Department, the Alpine Fire Protection District, the Lakeside Fire Protection
District, and the San Diego Rural Fire Protection District.

The Defensible Space & Structure Hardening Grants Program was implemented
in 2012 and will remain in place as long as the Sunrise Power Link is in service. A
grants contractor, Environmental Resource Solutions (ERS), has been hired and
is implementing a Public Education and Outreach Program for eligible property
owners, developing the grant application website and other program
requirements. The program provides funding for the creation and maintenance of
defensible space around homes in close proximity to the Sunrise Power Link.
This defensible space will bring those homes into with compliance with various fire
codes so as to assist firefighters in minimizing structure and property damage.
These funds may also be used to fire-harden structures by retrofitting rooftops
with fire-resistant materials, installing fire shutters and double-pane windows, cave
boxing, and removing and/or replacing wood fencing and/or decks. SDG&E
annually provides $2.8 million (2008$) to fund the program.

Page 38 of 39

 

 
Case 3:14-cr-00175-WHA Document 1006-17 Filed 02/06/19 Page 47 of 47
i -

 

 

 

Appendix A

2012 Map of SDG&E Fire Threat Zone, Highest Risk Fire Area
And Meteorological Network

 

 

 

 

 

Page 39 of 39

 

 
